t c summary opinion united_states tax_court franco robert and linda noel stone petitioners v commissioner of internal revenue respondent docket no 15004-03s filed date franco robert and linda noel stone pro sese robert s scarbrough for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioners are entitled to a dependency_exemption deduction for petitioner’s son shane owen stone shane references to petitioner in the singular are to petitioner franco robert stone we hold that they are not whether petitioners are entitled to a child_tax_credit for shane we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in lakewood washington before his marriage to petitioner linda n stone petitioner was married to laurie f stone laurie petitioner and laurie had two children shane born date and christopher robert stone born date on date petitioner and laurie were divorced pursuant to a decree of dissolution of marriage divorce decree entered by the pierce county superior court of the state of washington the superior court in the divorce decree petitioner and laurie were granted joint custody of the children the divorce decree made no provision for the payment of child_support with respect to the dependency_exemption the divorce decree provided as follows g exemptions each parent shall be entitled to claim one minor child as an exemption for irs reporting purposes until the oldest is no longer dependent and then shall alternate for the youngest until no longer dependent the other parent shall execute any appropriate forms for this purpose sometime in laurie became unemployed and began to receive financial assistance from the aid for dependent_children afdc program on date the superior court issued an order of child_support order directing petitioner to make child_support payments to laurie on behalf of shane both petitioner and laurie signed the order with respect to the dependency_exemption the order provided as follows dollar_figure income_tax exemptions the father shall be entitled to the income_tax dependency_exemption for shane stone for so long as mother is unemployed at which time the issue shall be reviewed by the court emphasis added at trial petitioner testified that the intent of this paragraph was that in laurie was unemployed and it would be much more beneficial to petitioner to claim the dependency_exemption deduction this order was still in effect for the taxable_year although the order did not modify custodial rights concerning shane petitioner testified that laurie obtained custody of shane because she needed to have a dependent in order to receive afdc payments at trial petitioner admitted that he was shane’s noncustodial_parent during the year in issue in shane resided with laurie in south olympia where he attended high school at various times throughout the year however shane would freely visit petitioner in tacoma which was approximately miles north of olympia when asked by the court whether laurie was employed or unemployed in petitioner replied honestly and truthfully i don’t know petitioners timely filed a joint federal_income_tax return for on their return petitioners claimed a dependency_exemption deduction and a child_tax_credit for shane petitioners attached a copy of the order to their return in the notice_of_deficiency respondent disallowed petitioners’ claimed dependency_exemption deduction and child_tax_credit for shane because there is a stipulation in the child_support agreement when there is a stipulation the custodial_parent must sign a form_8332 release of claim of exemption for child of divorced or separated parents petitioners timely filed a petition with this court challenging the notice_of_deficiency in the petition petitioners state entitlement to relief - the court order from in this opinion we refer to the parent having physical custody for the greater part of the year as the custodial_parent and to the parent who is not the custodial_parent as the noncustodial_parent see sec_152 my divorce is clear that i am entitled to the exemption for shane discussion5 a dependency_exemption deduction in general a taxpayer may deduct a dependency_exemption for a dependent over half of whose support is provided by the taxpayer sec_151 c a in the case of divorced or separated parents however special rules determine which parent may claim a dependency_exemption for a dependent see sec_152 as relevant to the present case sec_152 allows the noncustodial_parent to claim the dependency_exemption for a child if the custodial_parent signs a written declaration releasing his or her claim to the deduction and the noncustodial_parent attaches the declaration to his or her tax_return the declaration required by sec_152 must be made on either form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to notwithstanding the fact that petitioner refers interchangeably to the divorce decree and the order the parties have proceeded as if the order is the controlling document because it is the most recent court order concerning the dependency_exemption we find nothing under the law of the state of washington to indicate to the contrary accordingly we find that the order controls the disposition of this case we decide this issue without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 the substance of that form 114_tc_184 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires the following information the name of the child or children the applicable tax_year or years the custodial parent’s signature and the date of signature the custodial parent’s social_security_number the noncustodial parent’s name and the noncustodial parent’s social_security_number the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t q a-4 temporary income_tax regs fed reg date in the instant case petitioner admits that he was shane’s noncustodial_parent during the taxable_year it follows therefore that petitioners may be entitled to the dependency_exemption if they attached to their tax_return a written declaration as required under sec_152 petitioners contend that the order which they attached to their tax_return constitutes a written declaration under boltinghouse v commissioner tcmemo_2003_134 accordingly we must decide whether the order constitutes a written declaration under sec_152 in boltinghouse v commissioner supra the taxpayers attached to their return a copy of a separation agreement which was signed by both the custodial and noncustodial parents the separation agreement unconditionally granted the noncustodial_parent the dependency_exemption the court held that the separation agreement met the requirements of a written declaration under sec_152 because it conformed in substance to form_8332 similar to the separation agreement in boltinghouse v commissioner supra petitioners contend that the order is signed by the custodial_parent simply because the custodial_parent signed the order however does not end the analysis the order must conform in substance to form_8332 unlike the separation agreement in boltinghouse v commissioner supra the order at issue is conditional namely that petitioner is entitled to the income_tax dependency_exemption for shane stone for so long as mother is unemployed at which time the issue shall be reviewed by the court emphasis added consequently this language creates an ambiguity as to what tax years are applicable by limiting petitioner’s entitlement to the dependency_exemption upon the fulfillment of a condition namely that laurie is unemployed moreover this conditional requirement suggests that laurie’s unemployment status may change year-to-year such that petitioner’s we note that petitioners presented no evidence to the court and had no knowledge whether laurie was unemployed in entitlement to the dependency_exemption is subject_to change each year as such the order does not conform in substance to form_8332 because it fails to state with specificity the applicable tax_year or years for which petitioner is entitled to the dependency_exemption therefore we find that the order does not constitute a written declaration under sec_152 accordingly petitioners are not entitled to a dependency_exemption deduction for shane in the taxable_year respondent’s determination on this issue is sustained b child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 for the reasons stated above petitioners may not claim a dependency_exemption deduction for shane under sec_151 and therefore they may not claim a child_tax_credit respondent’s determination on this issue is sustained at trial petitioner testified that he and laurie had a civil relationship and he suggested that laurie might be willing to execute a form_8332 for future tax returns if laurie were to properly complete and execute a form_8332 releasing her claim to the dependency_exemption and if petitioners were to attach such form to their return then at least for the taxable_year or years subject_to such form petitioners might succeed in avoiding the issues that have arisen in the present case c conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
